Title: To James Madison from James Taylor, 7 April 1813
From: Taylor, James
To: Madison, James


Sir
Washington Apl 7th. 1813
I have taken the liberty of recommending to the Hon. Secry of War among other persons to be appointed officers from Kentucky.

Hubbard Taylor Jr son of my brother for the appointment of Captain and Nathl. Pendleton Taylor for the same appointment should there be vacancies,
I believe you saw Hubbard on his return from Litchfield, He has for several years devoted himself to the Study of the Law and just began to practice when war was declared & ever since this he had been actively engaged as a volunteer, asst. Pay Master & then one of Colo Morrisons asst. Quarter Masters and I assure you is considered one of the Most corre[c]t young Men both as a Man of business & a gentleman in the army. I find there is a vacancy for a Major in the 17th Regt. I do assure you I think Hubbard would make an Excellent officer of that rank and I am confident there will be few better in the new army. If this is considered inadmissible, and any of the officers (Captains) of the 17h. are to be promoted he could probably come in, in that way.
Nathl P. Taylor is son to our old friend Capt. James he is as fine a looking young Man as there is in the army indeed he is a polite polished gentleman, and would do high honor to the serv[i]ce & himself.
I do assure you Sir I feel highly flattered by the attention I have recd. from Genl. Armstrong as to the gentlemen I have named for appointments, and I would not trouble you with this note did I not Know your wish to serve the descendants of this worthy old Patriot or H. Taylor Esqe. It strikes me that Hubbard being activly engaged with the Troops ought to have claims superior to a Common Citizen.
I am just informd Capt Croughan is spoken of to fill the vacancy of Major. He is a fine young Man, but H. Taylor could probably fill his vacancy.
His claims are full equal to Charles Todd whose appointment is a good one—Pardon the liberty I have taken, With the highest Respect & Esteem I have the honor to be Sir In trust your obed servt.
James Taylor
